Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 22, 2018

                            No. 04-18-00291-CV & 04-18-00292-CV

     FOR THE BEST INTEREST AND PROTECTION OF H.V., a Mentally Ill Person,

                       From the Probate Court No 1, Bexar County, Texas
                         Trial Court No. 2018MH1084 & 2018MH1161
                            Honorable Kelly Cross, Judge Presiding


                                         ORDER
        On June 20, 2018, appellant, H.V., filed a motion to suspend the appellate rules as to
briefing and oral argument, a motion to consolidate these appeals, and a motion of extension of
time to file his brief.

       Appellant’s motion to suspend the appellate rules is DENIED. However, the Court
recognizes the expedited nature of these appeals and will dispose of them accordingly.

       Appellant’s request to consolidate these appeals is GRANTED. We ORDER Nos. 04-18-
00291-CV and 04-18-00292-CV consolidated for purposes of briefing and argument on appeal.
The parties must file motions, briefs, and other pleadings as if the appeals were one but put both
appeal numbers in the style of the case. The cases must be argued together in one brief, as in a
single appeal. The court will dispose of the appeals with the same judgment, opinion, and
mandate. This order does not extend the briefing schedule.

       Appellant’s motion for extension of time to file his briefs is GRANTED. Appellant’s
consolidated brief was filed on June 20, 2018.

         The appellee’s brief is due on July 10, 2018. Given the expedited nature of these appeals,
the appellee is discouraged from seeking any additional time to file its brief and is encouraged to
file its brief on or before July 10, 2018.



                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court